         Case 1:17-cv-06850-LTS-SLC Document 74 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THE INSURANCE COMPANY OF THE STATE OF
PENNSYLVANIA,

                               Plaintiff,
                                                        CIVIL ACTION NO.: 17 Civ. 6850 (LTS) (SLC)
         -v-
                                                                    SEALING ORDER
EQUITAS INSURANCE LIMITED,

                               Defendant.

SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the Letter at ECF No. 73, the Clerk of Court is respectfully directed to SEAL

the documents at ECF Nos. 27-3 and 33-20, making those filings only available to the Court and

the parties in this action.


Dated:          New York, New York
                August 31, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
